Citation Nr: 9908458	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-23 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Whether a timely substantive appeal has been filed with 
respect to the issue of entitlement to an increased rating 
for a right ankle disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran's DD 214 reflects a period of active duty [for 
training] from July 1994 to December 1994 with subsequent 
service in the reserves.

By rating decision in November 1995, service connection was 
granted for a right knee disability with an evaluation of 10 
percent disabling.  Service connection was also granted for a 
right ankle disability with an evaluation of 10 percent 
disabling. This appeal arises from a March 1996 rating 
decision from the Togus, Maine Regional Office (RO) that 
denied the veteran's claim for an increased rating for his 
service connected right knee disability.  A Notice of 
Disagreement was filed in April 1996 and a Statement of the 
Case was issued in May 1996.  A substantive appeal was filed 
in May 1996.

The appeal additionally arises from a June 1996 rating 
decision from the Togus, Maine RO that denied the veteran's 
claim for an increased rating for his service connected right 
ankle disability.  This issue is addressed further in the 
REMAND portion of this decision.  

In August 1998, the veteran requested a hearing before a 
Board member by video teleconferencing.  On September 17, 
1998, a video teleconference hearing was held before the 
undersigned.  At the hearing, the veteran indicated that he 
was accepting the video teleconferencing hearing in lieu of 
an in-person hearing.



FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 10 percent 
for a right knee disability is plausible, and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.

2.  The veteran's right knee disability is manifested by 
complaints of pain and stiffness; the current clinical 
findings do not demonstrate more than mild recurrent 
subluxation or lateral instability of the knee.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5257 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1995, the veteran filed a claim for service 
connection for disabilities to include a right knee 
disability. 

On a VA examination in May 1995, the veteran indicated that 
while on basic training he injured his right knee.  He stated 
that his knee would swell and he had a frequent clicking 
feeling.  Occasionally it would give way.  It felt as if it 
would lock and then would snap.  The examination of the right 
knee revealed a mild suprapatellar effusion.  There was full 
range of motion.  There was pain along the medial joint line 
to palpation and an equivocal McMurray's for the medial 
compartment.  Anterior draw signs were negative.  The x-rays 
showed a negative examination of the right knee.  The 
examination results included residuals of right knee injury, 
questionable torn medial meniscus.  

By rating action of November 1995, service connection for a 
right knee disability was granted with an evaluation of 10 
percent disabling.

A VA outpatient record from October 1995 shows that the 
veteran's right knee had one plus effusion; full range of 
motion; negative crepitus, Drawer, Lachmans and McMurray 
tests; and positive Osgood-Schlatter.  The impressions 
included rule out torn meniscus of the right knee.

On a VA examination in March 1996, the veteran reported that 
his right knee had worsened since his last rating 
examination.  It was painful, would give way and was stiff in 
the morning.  The examination of the right knee showed normal 
range of motion with flexion and extension.  The knee was 
stable to varus and valgus stress.  Anterior and posterior 
drawer signs were negative.  The veteran walked well without 
evidence of a limp.  The impression was residuals of a 
sprain/strain injury of right knee, possible torn medial 
meniscus. 

By rating action of March 1996, increased rating for a right 
knee disability was denied.  The current appeal to the Board 
arises from this denial.

A report of an MRI of the veteran's right knee from March 
1996 showed a small joint effusion.  The menisci, cruciate 
ligament and collateral ligament were intact.  No abnormal 
bone marrow signal was identified.

By rating action of June 1996, an increased rating for a 
right ankle disability was denied.  The current appeal to the 
Board arises from this denial.

A VA outpatient record from May 1996 shows the veteran 
complained of right knee locking, pain and swelling.  On 
examination, the veteran's gait was normal, there was no 
effusion, range of motion was full without pain and 
McMurray's was negative.  The right knee was tender over the 
lateral superior patella and superior patella pouch.  The 
assessment was suprapatellar plica. 

On a VA examination in February 1997, the veteran complained 
that his right knee was much worse since his last rating 
examination.  On examination, the veteran walked into the 
examining room without a limp.  He was described as being in 
no acute distress.  There was normal range of motion of the 
right knee.  The knee was stable to varus and valgus stress 
and anterior and posterior drawer signs were negative.  The 
pertinent impression was chondromalacia patella, right knee.  
Pursuant to a request from the RO, the examiner later 
indicated that the veteran described fatigability of the 
ankle and claimed to be incapable of walking greater than 1/2 
mile.  He did not describe flare ups, however, and his 
physical examination showed mild lack of range of motion and 
no limp.  

Received in March 1997, was a November 1996 letter from the 
Department of Navy, indicating that the veteran was not 
physically qualified for retention in the Marine Corps 
Reserve because of chronic patella chondrosis and tendonitis 
with subluxed peroneal tendon.

A VA orthopedic consultation report from November 1997 
indicates that the veteran complained of right knee pain.  
The right knee popped, snapped and would give out on 
occasion.  The examination of the knee revealed findings 
consistent with patellofemoral syndrome, otherwise the knee 
was normal.  His patella was not tight laterally and there 
was 1/4+ crepitation.  He had reasonably good quadriceps.  He 
did not limp and the knee was not swollen or tender.  The 
grab sign was weakly positive at the most.  The assessment 
was patellofemoral syndrome of the right knee.

At the September 1998 video teleconference hearing, the 
veteran testified that his right knee would pop out.  He was 
unable to go for walks.  He had pain whenever he moved.  His 
knee was stiff when he would get out of bed.  He could not 
kneel on his right knee.  He walked with a limp.  He wore a 
brace on the knee and the ankle.  His knee would make 
grinding and popping sounds.  When his knee would give out, 
he would twist his ankle.  He was unable to work more than 22 
to 25 hours a week because of the problems he had with the 
right knee and right ankle.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, it is the intent of the rating 
schedule to recognize actually painful joints due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in November 1995, service connection was 
awarded for a right knee disability; a 10 percent rating was 
assigned from December 1994 under Diagnostic Code (DC) 5257 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under applicable criteria, the current rating of 10 percent 
contemplates mild recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability of 
the knee.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability of the knee.  
38 C.F.R. Part 4, Diagnostic Code 5257.

Additionally, limitation of motion of the leg may be rated 
under Diagnostic Codes 5260 and 5261.  38 C.F.R. Part 4.  
However, there is neither evidence nor any contention in this 
case to warrant consideration of the veteran's right knee 
disability under any other Diagnostic Code relevant to the 
knee.  He has full range of motion, and there is no evidence 
of arthritis or ankylosis of the knee.

The record does not support the veteran's claim for a rating 
in excess of 10 percent disabling, as there is no evidence of 
more than mild recurrent subluxation or lateral instability 
of the knee.  At the February 1997 VA examination, there was 
normal range of motion of the right knee and the knee was 
stable to varus and valgus stress.  While the veteran has 
continued to complain that he limps because of his right 
knee, VA examinations have repeatedly shown that he does not 
walk with a limp.  Therefore, the preponderance of the 
evidence is against the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a service 
connected disability may be assigned separate disability 
ratings under more than one diagnostic code, as long as none 
of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994).  In a precedent opinion, the VA General 
Counsel held that separate ratings are available for 
disabilities manifested by instability of the joint (rated 
under Diagnostic Code 5257) and limitation of motion (rated 
under Diagnostic Codes 5260 and 5261).  See VAOPGCPREC 23-97.  
In this case, there is no basis for a separate rating as the 
evidence does not demonstrate that there is either arthritis 
or limitation of motion of the right knee.  

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995), and concludes that the veteran's right 
knee disability does not demonstrate additional range of 
motion loss due to pain on use or during flare ups to the 
extent that the criteria for increased rating based on 
limitation of motion under DC 5257 would be met.  The VA 
examiner on the February 1997 examination commented that the 
veteran claimed to be incapable of walking greater than 1/2 
mile.  The veteran did not describe flare ups and the 
physical examination showed mild lack of range of motion and 
no limp.  The Board finds that these objective observations 
are not indicative of additional disability such as to 
warrant an evaluation greater than 10 percent under DC 5257.


ORDER

Entitlement to a rating in excess of 10 percent for a right 
knee disability is denied.


REMAND

Also developed for appellate review was the issue of 
increased rating for a right ankle disorder, rated as 10 
percent disabling.  By rating action of June 1996, an 
increased rating for a right ankle disability was denied and 
the veteran then filed a timely Notice of Disagreement.  When 
he was furnished a Statement of the Case (SOC) in April 1998, 
however, he was advised of the necessity of perfecting his 
appeal by timely filing a substantive appeal.  See 38 C.F.R. 
§ 20.302 (1998).  That regulation specifies that a 
substantive appeal must be filed within 60 days from the date 
the SOC was provided to the appellant or within the remainder 
of the one year period after notification of the action being 
appealed, whichever is later.  Review of the record does not 
reflect that a substantive appeal was filed until July 1998.  

Therefore, the Board finds that issue should be properly 
characterized as whether the veteran's substantive appeal of 
the issue of increased rating for a right ankle disorder was 
timely filed.  It must first be decided, however, whether the 
veteran will be prejudiced in any way by consideration of 
this issue when the RO has not addressed it.  The factors to 
be considered include whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument and an opportunity to address the issue at a 
hearing.  Bernard v. Brown, 4 Vet.App. 384 (1993). 

Clearly, at this juncture, the veteran would be prejudiced if 
the Board were to consider the timeliness issue, without 
referring this matter to the RO for initial adjudication.  
Accordingly this issue is REMANDED for the following action:

1.  The veteran should be apprised of the 
re-characterization of the issue 
regarding his claim for increased rating 
for right ankle disability as whether the 
substantive appeal was timely filed.  He 
should be given the opportunity to submit 
additional argument and/or evidence 
relating to same, and to appear at a 
hearing before the RO and/or the Board.  

2.  After such has been accomplished, the 
RO should consider the question of 
whether a timely substantive appeal has 
been filed.  If not, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
covering any new evidence, and which 
provides the veteran with a citation to 
the governing law and regulations, 
including, but not limited to 38 C.F.R. 
§§ 19.34, 20.200, 20.202, 20.302, 20.303, 
and 20.305 (1998).  They should be 
afforded the requisite period of time 
within which to respond.

Thereafter the case should be returned to the Board for 
further action.  By this remand, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 


- 9 -


